         Case 4:15-cr-00082-BMM Document 174 Filed 09/17/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS MONTANA

  UNITED STATES OF AMERICA,                     Case No. CR 15-82-GF-BMM

                  Plaintiff,

  vs.                                                       ORDER

  AMANDA MIKHA CHERI ST.
  MARKS,

                 Defendant.

        Defendant Amanda Mikha Cheri St. Marks moves the Court to reduce her

sentence and seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) in

light of the COVID-19 outbreak. Defendant pleaded guilty to Bank Employee

Fraud on February 8, 2016. (Doc. 37.) The Court sentenced Defendant to 7 days of

custody, followed by 3 years of supervised release. Her current term of supervised

release began on September 17, 2019. (Doc. 156 at 2.)

        The United States Probation Office filed a Petition to revoke Defendant’s

supervised release on December 26, 2019. This Court held a revocation hearing

before Magistrate Judge Johnston on June 2, 2020. At the hearing, Defendant

admitted that she had violated the conditions of her supervised release by failing to
           Case 4:15-cr-00082-BMM Document 174 Filed 09/17/20 Page 2 of 4



notify the probation office of a change in her residence. Judge Johnston found that

Defendant’s violation warranted revocation and recommended that Defendant

receive a custodial sentence until September 30, 2020, with no supervised release

to follow. (Doc. 165.) This Court adopted in full Judge Johnston’s Findings and

Recommendations and entered Judgment accordingly on June 4, 2020. (Doc. 167.)

Defendant filed her Motion to Reduce Sentence on September 14, 2020, requesting

that this Court reduce Defendant’s sentence to time served.

       After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court

may reduce Defendant’s sentence if “extraordinary and compelling reasons warrant

such a reduction.”          18 U.S.C. § 3582(c)(1)(A)(i); see also U.S.S.G. §

1B1.13(1)(A). Any reduction must be consistent with the corresponding policy

statement in the Sentencing Guidelines.              See 28 U.S.C. § 994(a)(2)(C), (t);

U.S.S.G. § 1B1.13(3) (Nov. 1, 2018).1 A defendant’s medical condition may

constitute an “extraordinary and compelling reason.” See U.S.S.G. § 1B1.13 cmt.

n.1(A). Defendant must also show that she “is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. §

1B1.13(2). Section 3142(g) requires the Court to consider, among other things,


       1
          The Court disregards the guideline’s statements requiring a motion from the Director of
the Bureau of Prisons because that requirement is now “contrary to the statute.” Chevron,
U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844 (1984); 18 U.S.C. §
3582(c)(1)(A) (authorizing court to act “upon motion of the defendant”); First Step Act of 2018,
Pub. L. No. 115-391, tit. VI, § 603(b)(1), 132 Stat. 5194, 5239 (Dec. 21, 2018); United States v.
Wong, 2 F.3d 927, 929–30 (9th Cir. 1993).
          Case 4:15-cr-00082-BMM Document 174 Filed 09/17/20 Page 3 of 4



“the nature and circumstances of the offense” of conviction and “the history and

characteristics of the person, including . . . the person’s character [and] physical . .

. condition.” 18 U.S.C. § 3142(g)(1), (3)(A).

      Defendant tested positive for COVID-19 on September 8, 2020. She will

have recovered from the virus by September 21, 2020. The absence of quarantine

space for individuals who have tested positive for COVID-19 and contact with the

untested population of the Cascade County Regional Detention Facility impose

additional, unnecessary health risks which would be minimized by Defendant’s

early release upon her recovery from the virus. Defendant is not a danger to the

safety of any person or to the community, and the factors set forth in 18 U.S.C. §

3553(a) weigh in favor of Defendant’s release from custody; however that release

shall occur no earlier than 12:00 p.m. on September 21, 2020.

      Accordingly, IT IS HEREBY ORDERED:

       1.     Defendant’s motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A) (Doc. 169) is GRANTED.

       2.     As of 12:00 p.m. on September 21, 2020, Defendant’s previously

imposed sentence term of custody until September 30, 2020, is REDUCED to time

served.
Case 4:15-cr-00082-BMM Document 174 Filed 09/17/20 Page 4 of 4



DATED this 17th day of September, 2020.
